[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO DISMISS #102
On February 16, 1993, the plaintiff, Anthony R. Martin, filed a four count complaint against the defendants, First American Title Insurance Co., Fortuna  Cartelli, P.C, and Real Estate Connecticut, Inc., d/b/a Prudential Connecticut Realty.
On April 8, 1993, the moving defendant, Fortuna  Cartelli ("the defendant"), filed a motion to dismiss this action on the ground of insufficiency of process. A memorandum of law in support of the motion was also filed. On September 27, 1993, the plaintiff filed a memorandum of law in opposition to the motion to dismiss.
The defendant argues that the instant action should be dismissed because it was instituted in violation of a federal court injunction, which places restrictions on the plaintiff's right to file suit. The plaintiff argues in response that the federal injunction should not be enforced in a Connecticut court.
This very same issue involving the identical plaintiff, Anthony R. Martin, was addressed in the matter MARTIN v. CHIARELLI,Superior Court, Judicial District of New Haven, Docket No. CV 92— 0331081 (Dec. 6, 1993, Fracasse, J.).
This court concurs with and does adopt the reasoning and conclusions of Judge Ronald J. Fracasse in the above referenced matter.
Accordingly, the motion to dismiss is denied. A copy of this memorandum with a copy of the Memorandum of Decision of Fracasse, J. shall be mailed to the Office of the Clerk of the United States District Court of Connecticut.
JOHN WALSH, J.